184 F.2d 668
UNITED STATES of America, Appellant,v.Harry Patrick McCARTHY, Appellee.
No. 4096.
United States Court of Appeals Tenth Circuit.
Oct. 18, 1950.

Hobart Brown, Tulsa, Okl., and Robert E. Shelton, Oklahoma City, Okla.  (Whit Y. Mauzy and John S. Athens, Tulsa, Okl., on the brief), for appellant.
Irvine E. Ungerman, Tulsa, Okl., (Charles A. Whitebook, Kansas City, Mo., on the brief), for appellee.
Before BRATTON, HUXMAN and PICKETT, Circuit Judges.
PICKETT, Circuit Judge.


1
An information was filed against the appellee in the United States District Court for the Northern District of Oklahoma charging him with the crime of unlawfully importing and transporting intoxicating liquor from the states of Missouri and Kansas into the State of Oklahoma in violation of the Federal Liquor Enforcement Act of 1936, as amended, Title 18 U.S.C.A. § 1262.  The trial court sustained a motion to dismiss the information upon the grounds that the Oklahoma statutes were not sufficient to make effective the aforesaid Act.  This appeal followed.


2
The identical question was today decided by this court in the case of United States v. Bill Rome Williams and Ben Elmer Shaw, 10 Cir., 184 F.2d 663.  For the reasons stated in the opinion filed in that case, judgment is affirmed.